*565The defendant’s contentions regarding the prosecutor’s summation at the trial under Indictment No. 1060/86 are, in part, unpreserved for appellate review and, in any event, all are without merit.
Because the trial court repeatedly recited that the People must prove the defendant’s guilt beyond a reasonable doubt, the charge as a whole conveyed the proper standard of proof (see, People v Talk Kwung, 186 AD2d 365).
In view of our determination with respect to the defendant’s judgment of conviction under Indictment No. 1060/86, upon a jury verdict, there is no basis for vacatur of his plea under Indictment No. 807/80 (cf., People v Clark, 45 NY2d 432). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.